ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because the prior art made of record does not teach a secondary battery or method of using a secondary battery, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-14, the prior art made of record fails to teach the combination of steps recited in independent claims 1 and 8, including the following particular combination of steps as recited in claim 1 and as similarly recited in claim 8, as follows:   
the secondary battery is continuously used until a state in which the potential decrease rate of the positive electrode immediately before the completion of full discharging becomes smaller than the potential increase rate of the negative electrode immediately before the completion of full discharging,
wherein the secondary battery is produced by at least a method selected from a group consisting of Method 1 to 4 below: wherein Method 1 comprises using a first        positive electrode, as the positive electrode, having a larger irreversible capacity than    that of a first negative electrode, as the negative electrode, on which a treatment that     removes some of conduction ions has been carried out, wherein Method 2 comprises    using a second negative electrode, as the negative electrode, including a negative        electrode active material having an irreversible capacity that is smaller than an               irreversible capacity of a second positive electrode, as the positive electrode, and a      material having an irreversible capacity, wherein Method 3 comprises using a third        negative electrode, as the negative electrode, having a larger irreversible capacity than  that of a third positive electrode, as the positive electrode, on which a treatment that      adds conduction ions has been carried out, wherein Method 4 comprises using a fourth positive electrode, as the positive electrode, having a smaller irreversible capacity than  that of a fourth negative electrode, as the negative electrode, on which the treatment      that adds conduction ions has been carried out.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851